DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed April 19, 2022. Claims 1, 2, 5-8, and 31-48 are pending in the present application. This Action is made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims limitations of means for obtaining, means for determining, means for performing (claim 41), means for receiving, means for obtaining, means for inferring, means for inferring (claim 44), means for receiving (claim 47), means for determining (claim 48) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the have the format of means plus function.
A review of the specification shows that there appears to be corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation (See FIG. 16 and paragraphs [0164]-[0166] 
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

Claim Objections
Claim 46 is objected to because of the following informalities:  The claim is a substantial duplicate of claim 45.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8 and 31-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otaka (US 2020/0389832) in view of Bengtsson et al. (US 2016/0302142, hereinafter Bengtsson).
Regarding claim 1, Otaka teaches a method of wireless communication performed by a network node in a network (FIG. 5), comprising: 
obtaining first mobility state information corresponding to a first cell, (At S404, the vehicle 260 transmits moving information of the vehicle 260 to the wireless base station 100. At S406, the vehicle 200 transmits moving information of the vehicle 200 to the wireless base station 100. At S408, the vehicle 270 transmits moving information of the vehicle 270 to the wireless base station 100 – par [0054]) {and third mobility state information corresponding to a wireless device in the network}; 
determining whether to initiate a handover procedure to hand over the wireless device from the first cell to a second cell based on at least one of the first mobility state information, or the third mobility state information (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]) {wherein determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobile state information, that the first cell is suitable for the wireless device}; and 
performing one or more actions based on the determination (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056])  {wherein performing the one or more actions comprises determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device}.
Otaka does not teach  
obtain… third mobility state information corresponding to a wireless device in the network
wherein determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobile state information, that the first cell is suitable for the wireless device
wherein performing the one or more actions comprises determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device
Bengtsson teaches  obtain… third mobility state information corresponding to a wireless device in the network (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034])
wherein determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobile state information, that the first cell is suitable for the wireless device (As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012])
wherein determining whether to initiate the handover procedure comprises determining, based on at least one of the first mobility state information or the third mobile state information, that the first cell is suitable for the wireless device (Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process. )
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 2, Otaka teaches claim 1 and further teaches method of claim 1, further comprising receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell (the wireless communication terminal 300 performs a measurement of a received-radio-wave intensity. At S412, the wireless communication terminal 300 transmits a measurement report of the received-radio-wave intensity measured at S410 to the vehicle 200 - [0056] At S414, the vehicle 200 transmits a measurement report received at S412 and a determination request of an HO destination or a CA destination of the wireless communication terminal 300 camped on the vehicle 200 to the wireless base station 100 – [0057]) , wherein obtaining the first mobility state information, {and the third mobility state information} comprises: inferring the first mobility state information based on prior measurement information or prior location information associated with the first cell (The route-information acquiring unit 130 acquires route information indicating respective planned moving route of a plurality of vehicles 200 camped on the wireless base station 100. The route-information acquiring unit 230 may intermittently receive route information from each of the plurality of vehicles 200. The determination unit 118 may determine the HO destination of the wireless communication terminal 300 or the CA destination for the wireless communication terminal 300, further based on the route information acquired by the route-information acquiring unit 130 – par [0104]); {and inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device}.
Otaka does not teach  
inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device.
Bengtsson teaches  inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]. Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process. )
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 5, Otaka teaches claim 1 and further teaches wherein: the network node comprises a control unit of an integrated access and backhaul (IAB) node (FIG. 1 base station 100 is connected to network 20. The connection correspond to backhaul connection); and the wireless device comprises one of: a user equipment (UE); or a mobile termination component (MT) of an integrated access and backhaul (IAB) node (UE 300 – FIG. 1).
Regarding claim 6, Otaka teaches claim 1 and further teaches wherein: mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium-speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 7, Otaka teaches claim 1 but fails to teach comprising receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell wherein the measurement report includes an indication of second mobility state information corresponding to a second cell in the measurement report.
Bengtsson teaches  comprising receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell wherein the measurement report includes an indication of second mobility state information corresponding to a second cell in the measurement report (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]).
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 8, Otaka teaches claim 7 and further teaches wherein determining whether to initiate a handover procedure based on one or more conditions related to the second mobility state information corresponding to the second cell (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).
Regarding claim 31, Otaka teaches a network node (base station 100 - FIG. 5), comprising: a memory; and a processor coupled to the memory (FIG. 9, [0111]), wherein the processor is configured to: 
obtain first mobility state information corresponding to a first cell (At S404, the vehicle 260 transmits moving information of the vehicle 260 to the wireless base station 100. At S406, the vehicle 200 transmits moving information of the vehicle 200 to the wireless base station 100. At S408, the vehicle 270 transmits moving information of the vehicle 270 to the wireless base station 100 – par [0054]) {and third mobility state information corresponding to a wireless device in a network}; 
determine whether to initiate a handover procedure to hand over the wireless device from the first cell to a second cell based on at least one of the first mobility state information or the third mobility state information (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]); and 
perform one or more actions based on the determination (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]), {wherein: to determine whether to initiate the handover procedure, the processor is configured to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device}; and 
{to perform the one or more actions comprises, the processor is configured to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device}.
Otaka does not teach  
to obtain… third mobility state information corresponding to a wireless device in the network
wherein: to determine whether to initiate the handover procedure, the processor is configured to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device;
to perform the one or more actions comprises, the processor is configured to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device
Bengtsson teaches  to obtain… third mobility state information corresponding to a wireless device in the network (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034])
wherein: to determine whether to initiate the handover procedure, the processor is configured to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device (As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012])
to perform the one or more actions comprises, the processor is configured to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device (Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process. )
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 32, Otaka teaches claim 31 and further teaches wherein: the processor is configured to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell (the wireless communication terminal 300 performs a measurement of a received-radio-wave intensity. At S412, the wireless communication terminal 300 transmits a measurement report of the received-radio-wave intensity measured at S410 to the vehicle 200 - [0056] At S414, the vehicle 200 transmits a measurement report received at S412 and a determination request of an HO destination or a CA destination of the wireless communication terminal 300 camped on the vehicle 200 to the wireless base station 100 – [0057]) , and to obtain at least one of the first mobility state information {and the third mobility state information}, the processor is configured to: infer the first mobility state information based on prior measurement information or prior location information associated with the first cell (The route-information acquiring unit 130 acquires route information indicating respective planned moving route of a plurality of vehicles 200 camped on the wireless base station 100. The route-information acquiring unit 230 may intermittently receive route information from each of the plurality of vehicles 200. The determination unit 118 may determine the HO destination of the wireless communication terminal 300 or the CA destination for the wireless communication terminal 300, further based on the route information acquired by the route-information acquiring unit 130 – par [0104]); {and infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device}.
Otaka does not teach  
to infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device.
Bengtsson teaches  to infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]. Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process.)
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 33, Otaka teaches claim 31 and further teaches the network node of claim 31, wherein: the network node comprises a control unit of an integrated access and backhaul (IAB) node (FIG. 1 base station 100 is connected to network 20. The connection correspond to backhaul connection); and the wireless device comprises one of: a user equipment (UE); or a mobile termination component (MT) of an integrated access and backhaul (IAB) node (UE 300 – FIG. 1).
Regarding claim 34, Otaka teaches claim 31 and further teaches mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium- speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 35, Otaka teaches claim 31 but fails to teach wherein: the processor is configured to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell; and the measurement report includes an indication of second mobility state information corresponding to the second cell.
Bengtsson teaches  wherein: the processor is configured to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell; and the measurement report includes an indication of second mobility state information corresponding to the second cell (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]).
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 36, Otaka teaches claim 35 and further teaches wherein, to determine whether to initiate the handover procedure, the processor is configured to determine whether to initiate the handover procedure based on one or more conditions related to the second mobility state information corresponding to the second cell (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).
Regarding claim 37, Otaka teaches a non-transitory computer-readable medium, comprising: instructions that, when executed by a processor of a network node (base station 100 - FIG. 5), cause the network node to: 
obtain first mobility state information corresponding to a first cell At S404, the vehicle 260 transmits moving information of the vehicle 260 to the wireless base station 100. At S406, the vehicle 200 transmits moving information of the vehicle 200 to the wireless base station 100. At S408, the vehicle 270 transmits moving information of the vehicle 270 to the wireless base station 100 – par [0054]) {and third mobility state information corresponding to a wireless device in a network}; 
determine whether to initiate a handover procedure to hand over the wireless device from the first cell to a second cell based on at least one of the first mobility state information or the third mobility state information (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]); and 
perform one or more actions based on the determination (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]), {wherein: to determine whether to initiate the handover procedure, the instructions cause the network node to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device; and 
to perform the one or more actions comprises, the instructions cause the network node to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device}.
Otaka does not teach  
to obtain… third mobility state information corresponding to a wireless device in the network
wherein: to determine whether to initiate the handover procedure, the instructions cause the network node to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device;
to perform the one or more actions comprises, the instructions cause the network node to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device
Bengtsson teaches to obtain… third mobility state information corresponding to a wireless device in the network (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034])
wherein: to determine whether to initiate the handover procedure, the instructions cause the network node to determine, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device; (As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012])
to perform the one or more actions comprises, the instructions cause the network node to determine not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device (Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process. )
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 38, Otaka teaches claim 37 and further teaches wherein: the instructions further cause the network node to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell (the wireless communication terminal 300 performs a measurement of a received-radio-wave intensity. At S412, the wireless communication terminal 300 transmits a measurement report of the received-radio-wave intensity measured at S410 to the vehicle 200 - [0056] At S414, the vehicle 200 transmits a measurement report received at S412 and a determination request of an HO destination or a CA destination of the wireless communication terminal 300 camped on the vehicle 200 to the wireless base station 100 – [0057]) , and to obtain at least one of the first mobility state information {and third mobility state information}, the instructions cause the network node to: infer the first mobility state information based on prior measurement information or prior location information associated with the first cell (The route-information acquiring unit 130 acquires route information indicating respective planned moving route of a plurality of vehicles 200 camped on the wireless base station 100. The route-information acquiring unit 230 may intermittently receive route information from each of the plurality of vehicles 200. The determination unit 118 may determine the HO destination of the wireless communication terminal 300 or the CA destination for the wireless communication terminal 300, further based on the route information acquired by the route-information acquiring unit 130 – par [0104]); { and infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device }.
Otaka does not teach  
to infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device.
Bengtsson teaches to infer the third mobility state information based on prior measurement information or prior location information associated with the wireless device (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]. Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process.)
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 39, Otaka teaches claim 37 and further teaches wherein: the network node comprises a control unit of an integrated access and backhaul (IAB) node (FIG. 1 base station 100 is connected to network 20. The connection correspond to backhaul connection); and the wireless device comprises one of: a user equipment (UE); or a mobile termination component (MT) of an integrated access and backhaul (IAB) node (UE 300 – FIG. 1).
Regarding claim 40, Otaka teaches claim 31 and further teaches wherein: mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium- speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 41, Otaka teaches claim 37 but fails to teach wherein: the instructions further cause the network node to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell; and the measurement report includes an indication of second mobility state information corresponding to the second cell.
Bengtsson teaches  wherein: the instructions further cause the network node to receive a measurement report from the wireless device, the measurement report including measurement information associated with the second cell; and the measurement report includes an indication of second mobility state information corresponding to the second cell (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]).
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 42, Otaka teaches claim 41 and further teaches wherein the instructions further cause the network node to determine whether to initiate the handover procedure based on one or more conditions related to the second mobility state information corresponding to the second cell (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).
Regarding claim 43, Otaka teaches a network node  (base station 100 - FIG. 5) for wireless communication, comprising: 
means (CPU 1212, FIG. 9) for obtaining first mobility state information corresponding to a first cell (At S404, the vehicle 260 transmits moving information of the vehicle 260 to the wireless base station 100. At S406, the vehicle 200 transmits moving information of the vehicle 200 to the wireless base station 100. At S408, the vehicle 270 transmits moving information of the vehicle 270 to the wireless base station 100 – par [0054]) {and third mobility state information corresponding to a wireless device in a network}; 
means for determining whether to initiate a handover procedure to hand over the wireless device from the first cell to a second cell based on at least one of the first mobility state information or the third mobility state information (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]), {wherein the means for determining whether to initiate a handover procedure further comprise means for determining, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device}; and 
means for performing one or more actions based on the determination (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]), 
{wherein the means for performing the one or more actions comprise means for determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device}.
Otaka does not teach  
obtaining… third mobility state information corresponding to a wireless device in the network
wherein the means for determining whether to initiate a handover procedure further comprise means for determining, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device;
wherein the means for performing the one or more actions comprise means for determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device.
Bengtsson teaches  obtaining… third mobility state information corresponding to a wireless device in the network (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034])
wherein the means for determining whether to initiate a handover procedure further comprise means for determining, based on at least one of the first mobility state information or the third mobility state information, that the first cell is suitable for the wireless device (As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012])
wherein the means for performing the one or more actions comprise means for determining not to initiate the handover procedure to hand over the wireless device from the first cell to the second cell based on the determination that the first cell is suitable for the wireless device (Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process. )
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 44, Otaka teaches claim 43 and further teaches means for receiving a measurement report from the wireless device, the measurement report including measurement information associated with the second cell (the wireless communication terminal 300 performs a measurement of a received-radio-wave intensity. At S412, the wireless communication terminal 300 transmits a measurement report of the received-radio-wave intensity measured at S410 to the vehicle 200 - [0056] At S414, the vehicle 200 transmits a measurement report received at S412 and a determination request of an HO destination or a CA destination of the wireless communication terminal 300 camped on the vehicle 200 to the wireless base station 100 – [0057]) , wherein: the means for obtaining the first mobility state information {and the third mobility state information} comprises: means for inferring the first mobility state information based on prior measurement information or prior location information associated with the first cell (The route-information acquiring unit 130 acquires route information indicating respective planned moving route of a plurality of vehicles 200 camped on the wireless base station 100. The route-information acquiring unit 230 may intermittently receive route information from each of the plurality of vehicles 200. The determination unit 118 may determine the HO destination of the wireless communication terminal 300 or the CA destination for the wireless communication terminal 300, further based on the route information acquired by the route-information acquiring unit 130 – par [0104]); 
{and means for inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device }.
Otaka does not teach  
means for inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device.
Bengtsson teaches  means for inferring the third mobility state information based on prior measurement information or prior location information associated with the wireless device (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]. Based on the mobility information of the user equipment and the cells or base stations of the communication network in combination with the cell sizes, a comprehensive cell selection may be performed… As long as both are moving in the same direction with the same velocity, no handover may be needed – [0012]. Also FIG. 3, [0034] teach base station 105 controls the handover process.)
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 45, Otaka teaches claim 43 and further teaches wherein: mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium- speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 46, Otaka teaches claim 43 and further teaches wherein: mobility state information provides an indication of at least one of: a level of mobility; or a change or transition from one mobility state to another; and the level of mobility comprises one of stationary mobility, low-speed mobility, medium- speed mobility, or high-speed mobility (The moving information may include a moving direction and a moving speed of the vehicle – par [0036]. A vehicle 200, a vehicle 260, and a vehicle 270 camped on the wireless base station 100 intermittently transmit moving information to the wireless base station 100. To intermittently transmit may be to periodically transmit, or may be to transmit according to a predetermined schedule, or may be to transmit every time when a predetermined condition is satisfied – par [0042]).
Regarding claim 47, Otaka teaches claim 43 but fails to teach further comprising means for receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell, wherein: the measurement report includes an indication of second mobility state information corresponding to the second cell.
Bengtsson teaches  further comprising means for receiving a measurement report from the wireless device, wherein the measurement report includes measurement information associated with the second cell, wherein: the measurement report includes an indication of second mobility state information corresponding to the second cell (collected cell size information and cell mobility information as well as the user equipment mobility information is transmitted in step 306 to the base station 105 – [0034]).
It would have been obvious before the effective filing date of the claimed in invention for a person with ordinary skill in the art to incorporate feature taught by Bengtsson in Otaka to mitigate the risk that the user equipment is served by a base station for only a short time period.
Regarding claim 48, Otaka teaches claim 35 and further teaches wherein the means for determining whether to initiate the handover procedure comprises means for determining whether to initiate the handover procedure based on one or more conditions related to the second mobility state information corresponding to the second cell (The wireless base station 100 may determine the HO destination or the CA destination of the wireless communication terminal 300, based on the received-radio-wave intensity from the vehicle 260 and the vehicle 270 included in the measurement report receive at S414, and the moving information of the vehicle 260, the vehicle 200, and the vehicle 270 received at S404, S406, and S408. At S418, the wireless base station 100 transmits the HO destination or the CA destination determined at S416 to the vehicle 200 – par [0056]).

Response to Arguments
Applicant’s arguments with respect to claims1, 2, 5-8 and 31-48 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/               Primary Examiner, Art Unit 2642